Citation Nr: 0948662	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  04-38 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder (to include posttraumatic stress disorder (PTSD) and 
major depressive disorder), as secondary to service-connected 
hepatitis C.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kim Krummeck, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In May 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims file.

In July 2008, the Board denied entitlement to service 
connection for a psychiatric disorder (to include PTSD and 
major depressive disorder) on a secondary basis, entitlement 
to service connection for arthritis, and entitlement to a 
TDIU.  In March 2009, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion to remand 
these three issues to the Board.

The Board notes that the Veteran was previously represented 
by Disabled American Veterans.  In July 2009, the Veteran 
executed a new power of attorney, designating the attorney 
listed on the title page as his representative.  The Board 
recognizes this change in representation.

For reasons explained below, this appeal is REMANDED to the 
RO.  VA will notify the Veteran if further action is 
required.



REMAND

Pursuant to the Court's joint motion to remand, the Board 
observes that further development is required prior to 
adjudicating the Veteran's claims of entitlement to service 
connection for a psychiatric disorder (to include PTSD and 
major depressive disorder) on a secondary basis, entitlement 
to service connection for arthritis, and entitlement to a 
TDIU.

After the Board rendered its July 2008 decision, it was 
discovered that at least three VA treatment records for the 
Veteran had been in existence at that time but had not been a 
part of the claims file; therefore, they were not considered 
by the Board when it rendered its July 2008 decision.  The 
three identified records consist of a two-page Agent Orange 
registry examination report dated in November 2002; a two-
page supplement to a VA progress note pertaining to a liver 
biopsy dated in January 2003; and a one-page statement from a 
VA rheumatology clinic with an unidentifiable June date.  
These three VA treatment records have now been associated 
with the claims file.  On remand, all relevant VA medical 
records dating since January 1972 must be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

As an additional matter, the Board notes that while the 
Veteran was provided with notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) with regard to establishing 
service connection on a direct basis as well as entitlement 
to a TDIU, he was not provided with notice of what type of 
information and evidence is needed to substantiate his claim 
for service connection on a secondary basis.  Thus, on 
remand, the RO should provide corrective notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that advises the 
Veteran about what is needed to 
substantiate a claim for service 
connection for a psychiatric disorder on a 
secondary basis.

2.  Obtain all relevant VA treatment 
records dating since January 1972 from the 
Vet Center in Sepulveda, California; the 
VA Puget Sound Health Care System in 
Seattle, Washington; and the VA Community 
Based Outpatient Clinic in Bremerton, 
Washington.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

